DETAILED ACTION
This is in response to the request for continued examination filed on 2/4/2021.

Status of Claims
Claims 1 – 20 are pending, of which claims 1, 7, and 14 are in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The IDS of 2/4/2021 has been considered and the reasons for allowance are maintained in view of the references provided on the IDS.  The reasons for allowance are reproduced below.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner' s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a branch target buffer (BTB) including a first entry for a branch instruction, identifying a prediction of a first branch return instruction different from the first branch instruction, the identifying being in response to the first branch instruction and the BTB entry, and initiating access of a return address stack in response to identifying the prediction of the first branch return instruction, as well as retrieving a return address from the stack for provision to a fetch stage2, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184